Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0183465, filed on 12/30/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 and 12/31/2020 were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17/139427, Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application no.15/805368 (US10645315B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-16 of 17/139427 application is anticipated by the claims 1-20 of application no. 15/805368 (US10645315B2). Claims 1-16 of 17/139427 are therefore not patentably distinct from the patented applications 15/805368 (US10645315B2), and unpatentable for obvious-type double patenting.

Instant Application No.17/139427
Patent NO. US 10645315 B2 (15/805368)
1. An image sensor comprising:


 a first pixel group sharing a first color filter, the first pixel group being configured to share a first conversion gain transistor, a first reset transistor, a first floating diffusion region, a first driving transistor, and a first selection transistor; and a second pixel group sharing a second color filter, the second pixel group being disposed directly adjacent to the first pixel group in a first direction and is configured to share a second conversion gain transistor, a second reset transistor, a second floating diffusion region, a second driving transistor, and a second selection transistor, 

wherein the first conversion gain transistor is connected to the first floating diffusion region and is connected to the first reset transistor in series, wherein the second conversion gain transistor is connected to the second floating diffusion region and is connected to the second reset transistor in series, and wherein each of the first pixel group and the second pixel group comprises 2x2 photoelectric conversion elements.  

1. An image sensor comprising: 

a pixel array comprising: a plurality of unit pixels arranged along a plurality of rows and a plurality of columns; a plurality of first conversion gain control lines; and a plurality of second conversion gain control lines, wherein each of the plurality of unit pixels comprises: a photoelectric conversion element configured to generate and accumulate photocharges; a charge detection node configured to receive the photocharges that are accumulated in the photoelectric conversion element; a readout circuit configured to convert the photocharges that are received by the charge detection node into an electrical signal, and to output the electrical signal; a capacitive element; and a switching element configured to control a connection between the charge detection node and the capacitive element, 

wherein each of the plurality of rows of the pixel array includes first pixels from among the plurality of unit pixels, and second pixels from among the plurality of unit pixels, and  2wherein the first pixels of a first row of the plurality of rows are electrically connected to each other by a first conversion gain control line of the plurality of first conversion gain control lines, and the second pixels of the first row are electrically connected to each other by a second conversion gain control line of the plurality of second conversion gain control lines, wherein the first conversion gain control line controls a first conversion gain of the first pixels of the first row and the second conversion gain control line controls a second conversion gain of the second pixels of the first row, and wherein the first conversion gain and the second conversion gain are independently controlled.
Claims 2-6 are rejected since they depends on the rejected claims.

Claims 7 and 12.  
Claims 7 and 12 are rejected same reason as claim 1. 
Claims 9-11 and 13-16 are rejected as depends on rejected base claims. 



 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698